OFFICE         OF THE ATTORNEY                                           GENERAL                    OF TEXAS
                                                                     AUSTIN




              Honorable Szm Baln
              County Attorney
              Leon County
              Centerville,Texas




                       Your request f
              gueotion~
                                                                                                             and Comissioners
                                                                                                            wer to t&e the
                                                                                                      ing expenses and
                                                                                                      ng varrants or
                                                                                                    ered upon the olatn
                                                                                                have not been paid,"


                                                                                         Vernon's Annogated Texas Civil

                                                                   of each veclceach County Tax.Collec-
                                                                  it in the County Dapository of his


                   ceding week until the mount so deposited for the
                   current calendar year shall have reached a total
                   6ua of Fifty Thousand (&O,OOO.OO) Zollarc.
                        NTheretiftcr,and until the motit 80 deposit-
                   ed for the y&w shall havo roached a total of
                   One IIundredSovonty-five Thousmd ($175,000.00)
                   Dollaro he 3hztlldoposit to tho cre2i.tof naid
                   Fund on Monday of each IJCO~C an amount equal to
                   fifty (505) per cant of colloctionn mde hwwur,der
                   during the precoclin~voel:.

~~‘ww”tC1md       ,“~n”vC”“..D   .I--   ._,   ,. I-.,,..._.,...       ^ _..,.^......._     _-   .----..--   -..-..-    .- -.,......   -..,   --..   --   -.--
                                                                  ,

    Honorable 8rm Bnin, Pago 2


                "Thereafter,he shall make no further deposits
           to the credit of said Fund during that calendar
                  All collectionsmade during any week under
           ~~?~rovicionu of this Act (Arts. 66758-l to 6575a-
           14; P. C, Art. 87oa) in excess of the mounts rc-
           quired to be deposited to the credit of the Rond
           end Dridge Fund of MS county shall be remitted by
           eaoh County Tax Collector on each Honday of the
           eucceeding week to the State Rlghway Department to-
           gether vith carbon copies of each license receipt
           issued hereunder during the preceding week. Re
           shall also on Monday of each weok.remit to the Do-
           partment as nov provided by Law, 811~transfer fees
           and chauffeurs' license fees collected by him dur-
           ing the preceding week, together with carbon copies
           of all receipts isoued for oald feea during the
           veek.
                 "He shall e&o accompauy all remittances to
           the Highway Department vith a complete report of
           such collections made end disposition made thereof,
           the form and contents of &aid report to be pree-
           cribed by the State PUghway Department. Rone of the
           monies eo plaoed to the credit of the Road and     \
           Bridge Fund of 8 county &all be used to pay the
           salary or compensation of any County Judge or
           County Commlssioncr,but all said monies shall
           be’used  for the construction and maintenance of
           lateral roads in such county under the supervision
           of the County Engineer, if there be one, and if
           there is no euch engineer, then the County Commia-
           sioners' Court ohall have authority to command the
           eervicee of the Divialon Engineer of thhoState EL,&-
           vay Department for the purpoae of supervisingthe
           constructionand surveying of lateral roads -in
           their respeotive counties,. All funds allocated
           to.tho countlea by the provisions of~thia Act (Arts,
I          6675a-1 tia6675a-14; P. C. Art. 807a) may be used
           by the couutlea in tho payment of obligations,If
           any, issued and incurred in the construction or
           the improvement of all roads, Including Stnte nigh-
           vays of such counties and districto therein; or the
           improvement of the roads comprising the County Road
            8y8tom."
     1 '
              The above mentioned otatute oxprosolg provides hov
    motor roglrtration fees coming to the County ehnll bo expended.
    It Olga provideo that such foos be placed in the Road and
    Bridge Fund of tho county.
                        BeAn, Page 3
          Bonorable Z3r.m


                    Section 9, Article 8 of our State Oonztitution
          prescribes the naximum rate of t=os for general purpo2ezI,
          for roads and bridges, for juries, and for permanent im-
          provemento respectively. The monoy~wiaing from taxes levied
          and collected from each of the above enumeratedpurposea are
          conotitutionalfunds.
                     The Commiseionora~Court has no authority to trma-
          far money from one conetitutionalfund to another, or to
          expend, for one purpose, tax money raised ostensibly fcr
          another purpose. The Immediate purpose of the provision 1s
          to limit the amount of taxes that may be raised for t&se
          oeveral purpomzo, reapectivoly,and it la aleo designed to
          inhibit excessive expenditurea for any of such pwpoo~s ma
          to require that any and all moneys raised by taxation for
          any purpoee ahall be applied to that pwpoce and no other,
          Carroll vs. Ifllliams,202 Se Ii. 504j hit V. Kill COUIlty,
          1.16 9. W. 359; Tex. Jw. Vol. 11, p. 609-10-U; Henderson
          v. Bock, 262 s. w. 94.
                    It is settled law in this State that the Com~iz-
          aloners' Courts have no powro or dutlcs except those Glich
          are clearly sot forth and dofined in the Constitutionand
          statutes of thia State or neceosnrily implied therefrom.
..,
                    Opinim Ao. O-937 of thi8 dcpartmcnt holds th&
          the CommIasioners'Court doos not have authority to transfer
          funds from tho Road and Bridge Fund to tho C-worn1 Fund. It
          is further Dtated in eald opinion that "the ComMaoioncrsl
          Court is not authorized to transfer any moneys from one
          oonotitutzfonalfund into another. Such tran8for, if made,
          vould constitute o diversion of such funds and be invalid."
                    Articles 1625, 2626 and 1627, Vernon'3 Annotated
          Fexna Civil Stetutea, roadn as follows:
                    "kct. 1625. Each county treasurer shall keep
               o.veil-bound bock In which he ehall register all
      I        clSims egalnst his county in tho ardor of preeenta-
               tion, and if more than one ie presented at the same
               time he ahall register them in the order of their
               date. Be shall pay no such claim or any part
               thereof, nor shall the anme, or any part timreof,
               be received by any officer in payment of any in-
               debtedneas to tho county, L:ltilit has been duly
               regi8terOd In accordance with tho provisions of
               this title. All clalns In each class 8hal.1be
               paid in.the ardor in which they are registorcd."
    Honorable Sam &in,     Page 4


                “Art.. 1626. C~SIIIIS ag&w  R 00&y   am     be
           reSIstered in three olaoses, as fol.lovs~
                9. All jury ~crip’and scrip Lasued for fsed-
           3.q jurors.
                  “2. All scrip Issued under the provisions of
           the   road lav or for vork done on roads tid bridges.
                ‘3.  All the general indebtedness of the
           county, ticludixq feeding and guardinS prisoners,
           and pauperst claims.”
                 nm.   1627.  Said treasurer shall enter ench
           clt&z in the register, atatlng the class to which
           it belongs, the name of the poyec, the amount, the
           date of the claim, the date of registration,the
           number of euch clolm, by what authority issued, and
           forwhat   service the same vas Issued, and shall
           ttrlteon the face of the 01aLu Its registration
           &umber, the vord cregistered,cthe date of such
           ;;E;;zai$ion, and ~ha11 sign his name offLcia3ly
                   t
              The case of Wilkinson v. Pranklin County, et al, 94
    8. W, 1190, (Texarkana Court of Civil Appeals) (I!ritof Error
    Refused) held that an order of the CommissioncrstCourt re-
    quiring the county treasurer to pay current varrants drawn
    8gainst the county general fund in preference to warrents
    of prior yaara dravn a.@.nst the general fund was void and
    the court held that varrcJl%iiosuad during prior ~oe.rsvkich’
    bore preferential reSistration numbers to current year var-
    rants vere payable out of the general fund for the current
    year in preference to current year warrants. Also see the
    case of Clarke PCCourts vi San Jack&o County, 45 S.W. 315,
    316.
I             The case of Iiovardet & v. Rendorson County, et
    al, 116.S. W. (2d) 479, holds among other thlnSs, that the
    County Co~missloners~ Court is vithout authority to bLnd the
    county by contract or othoruise to pay olaimn in cash vhereby
    such claFns vould be given preference in pessnt over other
    registered cl.aLmsof the county.

                                       .
                      ,
Honorable Sam Bain, pago 5


          Since the Legislature has specificallyprovided that
registrationfees shall bo expended for specific pwpoaes,
those fees may not be legally expended for any other purpose,
nor nay they be cretitqd to any fund except the Road and Bridge
pund as directed by the statutej and when eo credited the COD
nisoionerstCourt may not trt-msfcrthem, or any part thereof,
to any other fund of the county.
          It is our opinion that your question should be
answered in the negative, 8nd it is so anewered.
                                     Yery truly yours
                                ATTORNEYGICIEFSL OF TEXAS




WF:db



                    APPRCVECMAR 28, 1941

                 ti3X-L-d
                    ATTORNEY GENERAL OF TFXAS